UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires:May 31, 2012 Estimated average burden hours per response2.50 SEC FILE NUMBER 000-54088 CUSIP NUMBER (Check one): ☑ Form10-K ☐ Form20-F ☐ Form11-K ☐ Form10-Q ☐ Form10-D ☐ FormN-SAR ☐ FormN-CSR For Period Ended: December 31, 2011 ☐ Transition Report on Form10-K ☐ Transition Report on Form20-F ☐ Transition Report on Form11-K ☐ Transition Report on Form10-Q ☐ Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I  REGISTRANT INFORMATION Native American Energy Group, Inc. Full Name of Registrant Former Name if Applicable 108-18 Queens Blvd, Suite 901 Address of Principal Executive Office (Street and Number) Forest Hills, NY 11375 City, State and Zip Code 1 PART II  RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) ☐ (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; ☑ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and ☐ (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III  NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The compilation, dissemination and review of the information required to be presented in the December 31, 2011 Form 10-K has imposed time constraints that have rendered timely filing of the Form 10-K impracticable without undue hardship and expense to the registrant. The Company is still in the process of compiling the necessary information to complete the Form 10-K and of obtaining the review of the financial statements by the Company's Auditors by the filing deadline. The Company expects to file the Form 10-K on or before Monday, April 16, 2011, in full compliance with the rules of the SEC. PART IV  OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Raj S. Nanvaan, Chief Financial Officer 408-2323 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes ☑ No ☐ Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes
